Filed 03/19/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 60

In the Interest of R.S.

William Pryatel, M.D.,                               Petitioner and Appellee
        v.
R.S.,                                             Respondent and Appellant

                               No. 20200045

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Leo A. Ryan, Jamestown, ND, for petitioner and appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                             Interest of R.S.
                              No. 20200045

Per Curiam.

[¶1] R.S. appeals from the district court’s order granting the request for
continuing treatment. R.S. argues that there lacked clear and convincing
evidence to support he was mentally ill and required treatment as mandated
by N.D.C.C. § 25-03.1-02. We conclude the district court’s findings are
supported by clear and convincing evidence and are not clearly erroneous. We
affirm under N.D.R.App.35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte




                                     1